Name: Commission Regulation (EEC) No 609/86 of 28 February 1986 fixing the quotas applying to imports into Spain of milk and milk products from third countries
 Type: Regulation
 Subject Matter: cooperation policy;  tariff policy;  Europe;  processed agricultural produce
 Date Published: nan

 1 . 3 . 86 Official Journal of the European Communities No L 58 /33 COMMISSION REGULATION (EEC) No 609/86 of 28 February 1986 fixing the quotas applying to imports into Spain of milk and milk products from third countries HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Article 1 1 . The initial quotas for 1986 for products specified in Annex I to Council Regulation (EEC) No 49 1 /86 fall ­ ing within subheadings 04.01 , 04.02 A ex II and B I a) and 04.03 of the Common Customs Tariff imported into Spain from third countries shall be as follows :Having regard to the Act of Accession of Spain and Portugal , 04.01 : 04.02 A ex II and B I a): 04.03 : 363 tonnes , 250 tonnes , 150 tonnes . Having regard to Council Regulation (EEC) No 491 /86 laying down rules for the application of quantitative restrictions on imports into Spain of certain agricultural products from third countries ('), and in particular Article 3(1 ) thereof, 2 . The initial quotas for products specified in Annex II to Council Regulation ( EEC) No 491 /86 fall ­ ing within heading No 04.04 of the Common Customs Tariff shall be as follows : heading No 04.04 cheese and curd : 4 943 tonnes . Whereas , pursuant to Article 77 of the Act of Accession of Spain and Portugal , Spain may, until 31 December 1995 , apply quantitative restrictions on imports from third countries ; whereas the said restrictions concern products which are subject to the supplementary trade mechanism in the case of milk and milk products ; whereas the initial quotas in volume should be fixed in respect of each product or group of products in accord ­ ance with Article 1 (2 ) of Council Regulation ( EEC) No 491 / 86 ; 3 . The initial quota for products specified in Annex III to Council Regulation (EEC) No 491 /86 falling within subheading 04.02 B I ex b) Other : intended for human consumption is hereby fixed at 150 tonnes . 4 . For the period from 1 March to 31 December 1986 the quotas referred to above shall be reduced by one ­ sixth . Whereas , to ensure proper management of the quota, the applications for import licences should be subject to the lodging of a security in accordance with Com ­ mission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products ( 2); Article 2 1 . The Spanish authorities shall issue import authori ­ zations so as to ensure a fair allocation of the available quantity between the applicants . Whereas provision should be made for Spain to com ­ municate information to the Commission on the appli ­ cation of the quota , Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , 2 . Applications for import authorizations shall be subject to the lodging of a security . The provisions of Regulation (EEC) No 2220/85 shall apply in respect of the said security . The primary requirement, within the meaning of Article 20 of the said Regulation , shall consist in the effective importation of the products . (') OJ No L 54, 1.3 . 1986, p . 25 . O OJNoL205 , 3 . 8 . 1985 , p . 5 . No L 58/34 Official Journal of the European Communities 1 . 3 . 86 the quantities covered by the import authorizations issued, the quantities imported . Article 3 ( 1 ) The Spanish authorities shall communicate to the Commission the measures which they adopt for the application of Article 2 . (2 ) They shall , for each of the products concerned , transmit , not later than the 15th of each month , the fol ­ lowing information on import authorizations issued in the preceding month : Article 4 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDR1ESSEN Vice-President